Citation Nr: 0723914	
Decision Date: 08/02/07    Archive Date: 08/15/07

DOCKET NO.  06-06 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran had active service from March 1971 to March 1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.

The veteran testified at a Travel Board hearing before the 
undersigned in May 2007.  A transcript of that hearing has 
been associated with the claims folder.


FINDINGS OF FACT

There is competent evidence of a nexus between the veteran's 
current tinnitus and noise exposure during military service.


CONCLUSION OF LAW

Service connection for tinnitus is established.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 
3.303(a) (2006).  Service connection requires evidence of a 
current disability with a relationship or connection to an 
injury or disease or some other manifestation of the 
disability during service.  Boyer v. West, 210 F.3d 1351, 
1353 (Fed. Cir. 2000).  

Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  When there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination, the 
benefit of the doubt is afforded the claimant.  38 U.S.C.A. § 
5107(b).

The veteran is currently diagnosed as having tinnitus, which 
he alleges is due to exposure to noise from firing M16 
rifles, M60 machine guns, M79 grenade launchers, and .45 
caliber pistols without hearing protection during basic 
training as well as combat operations in Vietnam. The veteran 
also reports being exposed to noise from incoming heavy 
artillery fire while in Vietnam.  Service records reflect 
service as a rifleman and the veteran is currently service-
connected for bilateral hearing loss as a result of noise 
exposure in Vietnam.  After leaving the service, the veteran 
worked as a corrections officer in New York City; a walnut 
tree farmer in California; and held various office jobs until 
the present.  

In a letter dated December 2004, Dr. W. P. Christiansen, 
Au.D., the veteran's private audiologist, noted that the 
veteran had a history of previous noise exposure from 
military service and opined that his tinnitus was caused by 
inner-ear hair cell damage possibly associated with noise 
exposure while in service.  However, the veteran was afforded 
a VA audiology examination in July 2005 in which the 
audiologist opined that the etiology of the tinnitus could 
not be resolved without resorting to mere speculation.  The 
VA audiologist noted further that the tinnitus had a poor 
correlation with military acoustic trauma in time of onset; 
was not reported in the veteran's service medical records; 
and could have been caused by the veteran's health habits, 
lifestyle changes, or acoustic trauma sustained after 
military service.  In a letter dated April 2006, Dr. B. 
Olsen, Au.D., another private audiologist who evaluated the 
veteran, noted hat hearing impairment is the dominant factor 
for occurrence of prolonged tinnitus and cited studies in 
which noise-induced hearing was found to be one of the 
leading causes of the condition.  

The Board finds in this case that there is an approximate 
balance of evidence for and against the claim, such that 
doubt must be resolved in the veteran's favor. Id.  
Accordingly, the Board finds that the evidence supports 
service connection for tinnitus.  The appeal is granted. 

The Duty to Notify and the Duty to Assist

Review of the claims folder reveals compliance with VA's duty 
to notify and to assist.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.  The Board emphasizes that the disposition in 
this case is wholly favorable to the veteran, such that any 
defect in notice or assistance that may exist does not result 
in any prejudice to the veteran.  Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993).


ORDER

Service connection for tinnitus is granted.  



____________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


